DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s remarks filed on January 26, 2022.
	Claim 3 is currently amended via an Examiner’s Amendment.
Claims 1-8 are pending and are allowed.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Japanese Patent Application No. 2018-222632 filed on November 28 2018, the entire contents of which are incorporated herein by reference. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, there was no certified copy of an English translation submitted.  
Examiner notes that the prior office actions incorrectly indicated that all certified copies of priority documents had been received.  A certified English translation of JP2018-222632 has not been received.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
 3. (Currently amended)	An automated driving device comprising:
	a navigation unit including circuitry configured to retrieve one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass from a route retrieval server before the vehicle passes through the branch point; and
	an electronic control unit configured to
		determine whether the vehicle departs from the guide route at the branch point while the vehicle is moving to a destination point,
		when it is determined that the vehicle departs from the guide route at the branch point, request retrieval of a redundant route for guiding the vehicle to the destination point by the route retrieval server, and control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes in a period of time until the route retrieval server completes retrieval of the redundant route [[for]], and
		when the retrieval of the redundant route is completed by the route retrieval server, control automated driving of the vehicle based on the redundant route, 
	wherein the predetermined length is set such that the route retrieval server completes retrieval of the redundant route before traveling of the vehicle on the specific partial route is completed.
	
	
Response to Remarks/Amendments
35 USC § 103 Rejections.
Applicants argue that the cited references fail to describe the following features:
to retrieve one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass from a route retrieval server before the vehicle passes through the branch point, and
(B) an electronic control unit configured to control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes.”
Applicant disagrees that Ueda describes feature (A).  
After further consideration, Examiner agrees in part and disagrees in part with Applicants’ analysis.  The Examiner takes the position that Ueda discloses one or more routes before the vehicle passes through the branch point.  Ueda discloses, in paragraph 85, “…the route selection unit 142 determines a route to the destination on the basis of a result of recognition…of the signal information acquisition unit 134.”  Therefore, the Examiner disagrees with Applicants’ argument that Ueda fails to disclose that the routes are retrieved before the vehicle passes through the branch point.  However, the Examiner agrees that Ueda fails to disclose partial routes.  The Wheeler reference (Publication US 2018/0188742) was used in the First Office Action, dated May 27, 2021, as disclosing partial routes (see paragraph 16).  Therefore, the Examiner takes the position that Ueda alone does not disclose the limitation, however the combination of Ueda and Wheeler does teach the limitation.
Applicant argues that Hisano fails to disclose feature (B).
The Examiner disagrees with Applicants’ argument that Hisano fails to disclose, “control automated driving of the vehicle based on information of a specific partial route.”  The Examiner maintains the position that the mapping in the 35 USC 103 analysis in the final office action, dated November 30, 2021, to paragraphs 12 (“…designate the provisional route as a route.  Herein the route retriever section retrieves a new route from the provisional destination to the destination and…designates the new route as a route subsequent to the provisional route…”) and 32 ( “…a vehicle 
However, after further consideration, the Examiner concludes that none of the cited references or any combination of the cited references discloses, “…a navigation unit including circuitry configured to retrieve one or more partial routes with a predetermined length other than a guide route…when it is determined that the vehicle departs from the guide route at the branch point, request retrieval of a redundant route for guiding the vehicle to the destination point by the navigation unit, and control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes in a period of time until the navigation unit completes retrieval of the redundant route…wherein the predetermined length is set such that the navigation unit completes retrieval of the redundant route before traveling of the vehicle on the specific partial route is completed.”  Further, the Examiner updated the search and did not find any other references that teach this combination of limitations.
Therefore, all outstanding 35 USC 103 rejections are withdrawn.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference Ueda (Publication US 2019/0278286) discloses a vehicle control device including a recognition unit, an acquisition unit that is configured to acquire information on a traffic management state of signals on a route of a vehicle, the recognition unit being configured to recognize a situation of the surroundings of the vehicle, and a driving control unit that is configured to control acceleration, deceleration, and steering of the vehicle on the basis of the situation of the surroundings of the vehicle recognized by the recognition unit, and in a case that a route along which the vehicle is able to arrive at a destination is able to be set irrespective of which of directions of progression of the vehicle is selected at an intersection at which a signal is provided, the driving control unit is configured 
Prior art reference Wheeler (Publication US 2018/0188743) discloses a system that generates a high definition map for an autonomous vehicle to travel from a source location to a destination location.  The system determines a low resolution route and receives high definition map data for a set of geographical regions overlaying the low resolution route.  The system uses lane elements within the geographical regions to form a set of potential partial routes.  The system calculates the error between the potential partial route and the low resolution route and removes potential partial routes with errors above the threshold.  Once completed, the system selects a final route and sends signals to the controls of the autonomous vehicle to follow the final route.  The system determines whether surface areas adjacent to a lane that are not part of the road are safe for the vehicle to drive in case of emergency.  The system stores information describing navigable surface areas with representations of lanes.
Prior art reference Hisano (Publication US 2018/0364058) discloses a route retrieval apparatus that includes: a first storage unit storing map data hierarchized for route retrieval in long distance;  a route retriever section retrieving and designating a route from a current position to a destination based on the map data in the first storage unit;  a second storage unit storing detailed map data for route retrieval in short distance;  a provisional destination designator section designates as a provisional destination a position by a predetermined distance along a travel road based on the map data in the second storage unit when the current position is deviated;  and a provisional route retriever section retrieving a provisional route to the provisional destination based on the map data in the second map storage unit, and designating as a route.  The route retriever section retrieves a new route from the provisional destination to the destination and designates as a route subsequent to the provisional route.


   	An automated driving device comprising:
	a navigation unit including circuitry configured to retrieve one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass before the vehicle passes through the branch point; and
	an electronic control unit configured to
		determine whether the vehicle departs from the guide route at the branch point while the vehicle is moving to a destination point,
		when it is determined that the vehicle departs from the guide route at the branch point, request retrieval of a redundant route for guiding the vehicle to the destination point by the navigation unit, and control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes in a period of time until the navigation unit completes retrieval of the redundant route, and
		when the retrieval of the redundant route is completed by the navigation unit, control automated driving of the vehicle based on information of the redundant route,
	wherein the predetermined length is set such that the navigation unit completes retrieval of the redundant route before traveling of the vehicle on the specific partial route is completed.

Regarding claim 3, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
   	An automated driving device comprising:
	a navigation unit including circuitry configured to retrieve one or more partial routes with a predetermined length other than a guide route which branch from the guide route at a branch point through which a vehicle is expected to pass from a route retrieval server before the vehicle passes through the branch point; and
	an electronic control unit configured to
		determine whether the vehicle departs from the guide route at the branch point while the vehicle is moving to a destination point,
		when it is determined that the vehicle departs from the guide route at the branch point, request retrieval of a redundant route for guiding the vehicle to the destination point by the route retrieval server, and control automated driving of the vehicle based on information of a specific partial route out of the one or more partial routes in a period of time until the route retrieval server completes retrieval of the redundant route, and
		when the retrieval of the redundant route is completed by the route retrieval server, control automated driving of the vehicle based on the redundant route, 
	wherein the predetermined length is set such that the route retrieval server completes retrieval of the redundant route before traveling of the vehicle on the specific partial route is completed.

	Claims 2, 5, and 6 depend from claim 1, claims 4, 7, and 8 depend from claim 3 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666